TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2019



                                       NO. 03-18-00782-CV


                               AusPro Enterprises, LP, Appellant

                                                  v.

                                  Richard W. Pearce, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 6, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.